OFFICE   OF THE   ATTORNEir GENERAL          OF TEXAS
                               AUSTIN




ZIonorable ikrl L. Coleman
Aaelatsnt County Attorney
rienton , Texas




                                                                 ymnt and the
                                                                 era, althou&
                                                                 tei and 86GOlld,
                                                                 06 by the 46th
                                                 an        hct    amondin~   Art.
                                                      ia
                                                 OOAStitUtiOIld;
                                           &her   the half-foe8
                                            Art. 1055, C.C.P.,
                                            ia by the eoupty to tfro
                                             by tke latter     Usposlted
                                     e           ISalsry~Zund in a
                                     y where the ofrloere are ofam-
                                     tad on a selary basis.

                    bycafp~k&    gotar latter rjfJune 17, 193%. where&s
                         iA rWJpOAS+2 to three qUaSt~On6.   YOU t%dViOe
                         1 Mstriat.  19 a rural consolidated awmwn
                                          That   et e L?iCOtiq otdhd                 for
                                   mvan    memberrr were present.                   mat


teaohqr, two rrT the nslaber0 present voted a@dARt suah.mploymont
6md the rez&nf.ng tro mu&ors, althou@ preamt, did not vote.
Yom  3rst qusstlcn 1s whether under the oiruumatanoe8 the ection
of tbr::e mrabers upon the contraot was sul'$ioiant. Your aQoond
tpestion is khcthm xowe Mll t;Q.l%X3, emoted br the 46th Logic-
laturc of T~xm3,'whioh is an Aot amcandlng idAale   1055, Code oi
CriMmil i+ooadure, le conatitutionel.     your third questton requesta
BOA. Zerl L. Colemee, Page 2


our O~IAIOA es t.cwhether the half-lees yrooidsd to be seld by
Oounties under certe:r; cirouatitenots es set fortt. in hrtials 1055,
Code of Criminal krocedure, mhould bs paid by the county to the orfl-
am-u out of tho Koad and Rrldgo Fun6 or the courty and then bepo6lted
by such oifloeru in the OitIcsrs* Salary Fund In a county rharo the
orficere are oorcpensetsd upon a aelary beaia.

          Article R779, Revised Civil Statutes, speaking probably
of boards cl independent sohool districts oniy, providea thet:

          *n mejorlty 0r eaia board shall oOAStitUt8 e quorum
     to do business."

           Art1010 14, Rerised Civil Btatutea,     provides that:

          "The majority of any legally constituted board or
     005mi~elo~, unless otherwise epecielly provided, ehell
     aonetituts a quorum for the trenseation of bus1nsse.v

            Such is the general rule in the absence of statute. Mo-
Eufllin On NI~iCipal ~O~l'lBtiOAf3, 2nd :.d., vol. 2, p. 440. It 16
thus apparent that IA the case pr&iMIAted      to ua a eu~ilalent Amber
of the trustees to oonetitute e quorum voted one ray or the other
UFOA  the teecher'e oontraot.       If the tro members urkodid not vote
had not been present, there can be no qus8tlon but that the otbsr
five would have oonstttuted a quorum for the transeotion of buslnsse
end that ma efflrlMtlvo vote 0r three out of the rive preeent
would  have beeA SUffiOieAt     to b:nd the sObOo    diEtriOt  iA A OOntl?%Ot
wlth e teacher. Cnder such clrcweetences We do not believe tbet the
action of ttsiejority of those present and voting.        end which aleo
oonstituted a eaajorlty o t whet we8 neoeeeery to eonetltute l q u o r um,
00u 1 dLiedefected and nulllSIcd by the ectlon of two menbar rho
appeared at the metine but sbatnlnad from voting. There lr eo5e
c0firifct of aam0Tity      OG this point but the zejority vfemeAd      the
better rcescnine it see=:8 to us supports the ooncluslo~ whlob we
heve Just expressed. Dillorton KmlOlpel Corporations, 5th d.
Vcl. 2, p. 851; j’c,ulllia     on kunicipal Corpcratlone, 2nd EEd., vol. 2,
p. 44~0 tlo'449; ;t.usi;villc h3.s co. Y. City~ of iLushvllle, l.E.1lnd. XX,
6 Y.Z.A. 515, 25 I;.%.72; iaunts v. Teople, 11.3111. 137; State Y.
Yates, 19 kont..239, 47 Fat. 1004; ;tate v. City of b'ckllen, 91
;;. t.. (2d) 06Ej (Bictum); notes tc the COSD 0r Lowrerce v. inFersol,
6 L.i;.i.. 306. Yntier tLe facts subc;ltted to us, our answer to your
rirst cjunstion ie tht      the 6rfir;totive vOte of three of the five
trustees vttfng ws    suZflcIent to enter into a 0oGtract employing
a teacher,
Eon. Enrl L. Coleman,Page s



          kddreaalng oureelvea to your eecond question; we beg to.
advise that our opinion So. O-23, being oonfarenoeopinion MO. 5032,
addressed to C. Burtt Potter, County Attorney ot gan Patriafo County,
on January 11, lSS9, hr.ldlne that Bouee Bill No. 727 of the Rq@.ar
Sssalon, Chapter 488 of the General and !:poaial Lara of the 435th
Leglelature, bsine an amondatorp act to Article 1055, Cods or Crin-
lnal Prooedure, 1926, ma8 Invalid, was based purely upon the fact
that the onption or said bill did not conform to and WINI wholly
lnetiilolent to aU6tain the body of the act. The caption to Souse
Bill No. 205 ea pamed by the 48th Legislature of Texha, read8 aa
follows:

          "An Act amending Article .lObS of the &de of Criminal
     Procedure of Terra; and deobrlng an emrgenoy.a

          Such oaptlone a8 t?As am tmlformlly held to be auffioisnt.
Iomaok v. Cardnor 80 8. k. 589, Sl S. il'.S581 Cemoch v. Golomdo
co. 48 E. PI.(24j 490; &3we v. Camlm3loner8~ Court, 69 8. W.
(2dj 15s; Katz vs. State, M S. i. (&I) lS0; 39 Pox. Jur. 102. Our
anauer to your aeoond question therefore 1s an arfiruativeone.
          In our oplnlon No. O-807, dated Nay 19, 1939, rrittOn by,
ffonikrdsll ;Plll.a~ to l&r.L. P. Eesud, County Auditor, %r1t011,
Texas, ln wsponae to the question a8 to what fees, otir810M      and
408te county and preolnot ofglonrswho.am   oompensatedon a ukslary
bas3e are mqulrad to oolleot and pay to the Offloers~w         Aurd,
we expraaaed the vletwthat the aostr In alvll oa8e8 by tha stat8
end all faem, eosmlmcrlonsand cods oolleotsd from private parties
who are required by law to pay euoh iem, oosmlsslonsand aorta whan
oollsoted by 06un&y or praoinct oftlosrs oompensatad on a -Law
baels mast.be depoalted In the Oftloers* Salary pund or euoh oouaty.
In aooordanoeaitb that opinion, our armwor to your third question
is in the negative.
                                       Tours very truly




                                   ByLkc
GRL:lU                                        GlLsanR. L-l@
                                                   AsslEtMt
  APPROVKNUN   24, 1939